The defendant was indicted for murder and convicted of voluntary manslaughter. The assignments of error here are on the general grounds only. We have read the evidence very carefully and have sought earnestly to apply the conclusions of law presented by experienced and distinguished counsel for both the State and the accused. We have reached the conclusion that the evidence sustains the verdict. There is no assignment of error concerning the charge of the court or any error in the admission of testimony. We do not think that there is any issue involved in the case made in this record which would warrant a detailed discussion. Such a discussion could not inure to the benefit of the bench in any future trial or be a criterion that would benefit counsel in the trial of any case. This is true in view of the many decisions already rendered on the issues involved.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED DECEMBER 5, 1945.